1 Corporate Presentation August 2010 Frank Condella, President and CEO Larry Gyenes, CFO 2 This presentation contains forward-looking statements, which statements are indicated by the words “may,” “will,” “plans,” “believes,” “expects,” “anticipates,” “potential,” and similar expressions. Such forward-looking statements involve known and unknown risks, uncertainties, and other factors that may cause actual results to differ materially from those projected in the forward-looking statements. Factors that might cause future results to differ include, but are not limited to, the following: the successful marketing of CRINONE® (progesterone gel) by Watson Pharmaceuticals, Inc., in the United States; the successful marketing of CRINONE by Merck Serono outside the United States; the timely and successful completion of the ongoing Phase III PREGNANT (PROCHIEVE® (progesterone gel) Extending Gestation A New Therapy) Study of PROCHIEVE 8% to reduce the risk of preterm birth in women with a short cervix at mid-pregnancy; successful development of a next-generation vaginal progesterone product; success in obtaining acceptance and approval of new products and new indications for current products by the United States Food and Drug Administration and international regulatory agencies; the impact of competitive products and pricing; the timely and successful negotiation of partnerships or other transactions; the strength of the United States dollar relative to international currencies, particularly the euro; competitive economic and regulatory factors in the pharmaceutical and healthcare industry; general economic conditions; and other risks and uncertainties that may be detailed, from time-to-time, in Columbia’s reports filed with the SEC. All forward-looking statements contained herein are neither promises nor guarantees.Columbia does not undertake any responsibility to revise or update any forward-looking statements. 3 }Frank C. Condella, Jr. - President and CEO, Director ◦Chairman of SkyePharma ◦Formerly CEO of SkyePharma; European President of IVAX Corporation; CEO of Faulding Pharmaceutical Co.; Vice President, Roche Laboratories }Lawrence A. Gyenes - SVP, CFO & Treasurer ◦Formerly CFO at Acusphere, Zila, Savient & Reliant; 15 years at Searle }Michael McGrane - SVP, General Counsel and Secretary ◦Formerly General Counsel, The Liposome Co.; Novartis Consumer Health }George W. Creasy, MD - VP, Clinical Research & Development •Fellow of the American College of Obstetricians and Gynecologists •Formerly spent 16 years Johnson & Johnson 4 }Successful specialty pharmaceutical company leveraging our bioadhesive drug delivery system and clinical expertise to develop proprietary products }Marketed products: ◦CRINONE® 8% progesterone vaginal gel Sold worldwide for use in infertility treatments Marketed by Watson (US) and Merck Serono (RoW) ◦STRIANT® testosterone buccal system Testosterone replacement for hypogonadal men Marketed by Columbia (US), The Urology Company (UK) & Sandoz (Italy) 5 }Concurrent transactions closed 7/2/2010 }Watson acquired: ◦CRINONE/PROCHIEVE and related progesterone assets ◦11.2 million shares CBRX common stock ◦Watson assumed responsibility for all US sales, marketing & distribution activities ◦Next generation development activities }$56m debt retired ◦$16m secured loan note ◦$40m convertible notes 6 }Watson Transaction: ◦$62m upfront for assets ◦Royalties: 10% on sales up to $150m 15% on sales between $150m and $250m 20% on sales above $250m ◦Pre-term Birth Study milestones: $6m or $8m on successful PREGNANT study outcome $5m on FDA acceptance of NDA $30m on U.S. commercial launch for preterm birth $2.5m on European regulatory submission and launch ◦Watson will fund life-cycle management program 7 }$16m PharmaBio secured note: ◦Paid with cash }$40m 8% Notes Convertible @ $5.25 per share ◦$26m of cash ◦7.4m shares of CBRX common stock issued @ $1.35* ◦7.75m warrants exercisable @ $1.35 per common share *Repurchased 3.3m of 7.4m common shares on 8/9/10 @ $0.90 per share 8 9 Nasdaq: CBRX Recent market price (8/09/2010) Shares Outstanding 80.8 million Market capitalization $85.6 million Cash and equivalents (8/09/2010) $22.0+ million Debt (8/09/2010) 10 11 Revenues Cost of Revenues Gross Profit S, G & A R & D Operating Inc Other Inc/Tax Benefits Net Inc (Loss) 12 Cash Milestones: Ø$6m or $8m on successful PREGNANT study outcome Ø$5m on FDA acceptance of NDA Ø$30m on commercial launch for preterm birth Ø$2.5 for European regulatory submission and launch $50M $100M $250M $500M Royalties @ Different Sales Levels $5M $10M $30M $80M 13 Behrman RE et al. in: Behrman RE, Butler AS, eds. Preterm Birth: Causes, Consequences, and Prevention. Washington, DC: The National Academies Press; 2006:329-354. Lost household and market productivity $5.7 billion Maternal delivery costs $1.9 billion Children’s early intervention services $611 million Infant Costs Special education services $1.1 billion Medical care services $16.9 billion ~$51,600 per Preterm Infant 15 }Studies have shown that “short cervix” is the most powerful predictor of preterm birth ◦The risk of spontaneous preterm delivery increases as cervical length (CL) decreases }To assess risk, cervical length measurements must be taken at mid-pregnancy (18-22 weeks) ◦Transvaginal ultrasound }A cervical length of <3.0cm is considered “short” }The shorter the cervix at mid-pregnancy, the higher the risk of PTB 16 $1.7+ Billion Total US Market Opportunity $225+ million market potential 4.3 Million Births Annually >2.5 - 3.0 cm (20%) $1.1+ billion market potential > 2.0 - 2.5 cm (6%) 1.0 - 2.0 cm (4%) $340+ million market potential 16 weeksX$83.31 week $1,333 per patient (at current price levels) 17 }To & Nicolaides 2006: Short cervix is the most important single predictor of PTB }Fonseca & Nicolaides 2007: Women with a short cervix responded to vaginal progesterone therapy }DeFranco 2007: ◦PROCHIEVE 8% use was associated with a statistically significant reduction in PTB in women with CL ≤ 3.0 cm & < 2.8 cm ◦PROCHIEVE 8% improved infant outcomes1 in women with baseline CL < 2.8 cm Statistically significant reduction in Neonatal Intensive Care Unit (NICU) admissions Statistically significant reduction in average NICU days 1 First study to show this 18 progesterone placebo 33 investigators n116 (58 Prochieve, 58 Placebo) Baseline Cervical Length ≤ 3.0 cm Baseline Cervical Length < 2.8 cm progesterone placebo 22 Investigators N46 (19 Prochieve, 27 Placebo) Fishers Exact Test at <32 weeks*: (p 0.014) At ≤ 32 Weeks no Preterm Births were seen with PROCHIEVE® vs. 29.6% on Placebo The Kaplan-Meier method was used for calculation; (Wilcoxon P 0.043). DeFranco et al, Ultrasound Obstet Gynecol. 2007; 30: 697-705. 19 p0.016 p0.077 p0.16 DeFranco et al, Ultrasound Obstet Gynecol. 2007; 30: 697-705. 20 p0.013 p0.026 p0.05 DeFranco et al, Ultrasound Obstet
